Citation Nr: 0922359	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disk disease of the lumbar spine for 
the period from March 2, 2004 through October 24, 2006.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disk disease of the lumbar spine for 
the period from October 25, 2006 and ongoing.

3.  Entitlement to service connection for neck disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 through 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  For the period from March 2, 2004 through October 24, 
2006, the Veteran's degenerative disk disease of the lumbar 
spine is not productive of forward flexion of the 
thoracolumbar spine of 30 degrees or less, even when pain is 
taken into account; similarly, there is no evidence of 
ankylosis of the spine.

2.  For the period from October 25, 2006, the Veteran's 
degenerative disk disease of the lumbar spine is not 
productive of forward flexion of the thoracolumbar spine of 
30 degrees or less, even when pain is taken into account; 
similarly, there is no evidence of ankylosis of the spine.

3.  The evidence of record, on balance, does not demonstrate 
that the Veteran's claimed neck disorder is etiologically 
related to service.

4.  The evidence of record, on balance, does not demonstrate 
that the Veteran's claimed tinnitus is etiologically related 
to service.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disk disease of the lumbar spine for 
the period from March 2, 2004 through October 24, 2006 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.69, Diagnostic Codes 5003, 5237, 5242 (2008).

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disk disease of the lumbar spine for 
the period from October 25, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69, 
Diagnostic Codes 5003, 5237, 5242 (2008).

3.  The Veteran's current neck disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).

4.  The Veteran's reported tinnitus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Degenerative disk disease of the lumbar spine

The rating schedule incorporates a general formula for rating 
thoracolumbar spine disorders, other than intervertebral disc 
syndrome, under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242.  Under this formula, a 20 percent evaluation is 
warranted where the veteran demonstrates forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order where the veteran demonstrates forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

The Veteran's service treatment records reveal that she was 
treated in September 1991 for complaints of intermittent low 
back pain which had been present for ten years.  X-rays 
revealed diminished disk space at L5-6.  Limited range of 
motion testing of the lumbar spine revealed flexion of 90 
degrees and extension of 10 degrees.

In January and February of 1993, the Veteran received 
treatment for ongoing low back pain.  She reported that she 
had previously been prescribed four days of bedrest for her 
low back pain while being stationed in Germany.  On 
examination, the Veteran was observed to be walking stiffly 
and demonstrated tenderness in the low back on palpation.  
She pointed specifically to her L3-4 area as the site of her 
reported pain.  She stated that her low back pain increased 
with extension.

A March 1993 MRI of the lumbar spine revealed normal 
alignment and signal intensity of the vertebral bodies.  The 
conus modullaris was in normal position with normal contour 
and signal intensity.  Sacroiliac joints were within normal 
limits.  Diffuse desiccation was observed at L5-S1 with 
normal posterior disc bulge which did not contact or displace 
the existing L5 or S1 nerve roots within the spinal canal.  
Overall, the MRI was interpreted as revealing mild 
degenerative disk disease at L5-S1 without contact or 
displacement of any nerve roots.

Post-service treatment records reflect that the Veteran 
received private medical treatment for complaints of low back 
pain from G.A. Wilhelm in March 1999.  The records from Dr. 
Wilhelm indicate ongoing complaints of low back pain.  
Examinations of the low back consistently revealed tenderness 
to palpation and mild spasm.  Although the records reflect 
decreased range of motion of the lumbar spine, specific 
ranges of motion of the lumbar spine are not set forth in Dr. 
Wilhelm's records.

In January 2000, the Veteran received private treatment for 
her low back with Dr. Walter F. Artkowsky.  At that time, she 
reported low back pain which was especially present when 
laying down or performing bending movements.  Treatment 
records through March 2002 indicate general improvement in 
the Veteran's reported symptoms with periodic flare-ups of 
pain following activity.  Range of motion of the lumbar spine 
was consistently noted as being normal.

From March 2002 through September 2003, the Veteran began 
receiving private chiropractic care from Dr. Craig R. Smith.  
At her initial March 2002 visit, the Veteran reported 
thoracic and lumbar pain which she described as being a 
constant dull pain which was exacerbated by rising from a 
seated to a standing position.  Limited range of motion 
testing revealed extension of 15 degrees.  Remaining ranges 
of motion of the lumbar spine are not expressed in the 
record.  Radiographic studies of the Veteran's lumbar spine 
was negative for fractures or gross osteopathy, but revealed 
mild degenerative changes in the thoracic spine, moderate 
narrowing at L1-2 and L5-S1 disk spaces.

In September 2002, the Veteran returned to Dr. Smith and 
reported ongoing neck pain.  She stated that she had been 
performing various yard chores around her home when she 
experienced increased pain in her neck and back.  An 
examination of the thoracolumbar spine revealed moderate 
hypomobility with palpatory pain at T3-7, moderate thoracic 
paravertebral spasm, moderate hypomobility with palpatory 
pain at L4-S1, and moderate lumbar paravertebral muscle 
spasm.  The treatment record reveals limited range of motion 
findings which include lumbar flexion to 40 degrees and 
extension to 15 degrees.  Range of motion results for 
remaining lumbar movements are not set forth in the record.

The Veteran returned to Dr. Smith in May 2003 for complaints 
of low back pain which she experienced immediately after 
attempting to lift a heavy garbage bag while being bent at 
the waist.  She stated that any activities that required her 
to bend or twist at her waist or to lift her arm caused an 
exacerbation of her low back pain.  The record once again 
provides incomplete range of motion results, which include 38 
degrees of flexion, 11 degrees of extension, 12 degrees of 
right lateral flexion, and 14 degrees of left lateral 
flexion.

In October 2004, the Veteran underwent a VA spine 
examination.  At that time, she reported low back pain which 
had gradually developed while being stationed in Germany.  
She denied experiencing any back pain while being mobile, but 
reported that she experienced back pain which she rated as a 
five on a scale of ten while being immobile.  According to 
the Veteran, repetitive motion actually improved her pain 
level in her low back and did not affect weakness, endurance, 
or coordination.

Range of motion testing of the lumbar spine revealed forward 
flexion to 70 degrees with reported pain which was rated as a 
three to four on a scale of ten, extension to 25 degrees with 
a pain level of six to seven on a scale of ten, right lateral 
bending to 25 degrees, left lateral bending to 30 degrees 
with pain level reported as a five, right rotation to 25 
degrees with reported pain of six which radiated into her 
right hip, and left rotation to 45 degrees with a reported 
pain level of six.  Based upon the ranges of motion 
demonstrated at this examination, combined thoracolumbar 
range of motion was 220 degrees.  Repetitive motion of the 
lumbar spine was noted as producing increased low back pain, 
however, no increased weakness, decreased endurance, or 
incoordination was noted.  The Veteran's gait was within 
normal limits, and no postural abnormalities were observed.  
X-rays of the lumbar spine revealed degenerative disk disease 
at L1-2, which was indicated by loss of disk space height and 
osteophyte formation.

The Veteran was re-evaluated by Dr. Smith for low back pain 
in June 2006.  On range of motion testing of the lumbar 
spine, the Veteran demonstrated flexion to 20 degrees, 
extension to 18 degrees, right lateral flexion to 15 degrees, 
and left lateral flexion to 16 degrees.  Pain was noted on 
all plains of movement.  Range of motion results for rotation 
of the lumbar spine are not set forth in this record.

The Veteran underwent a second VA spine examination in 
October 2006.  She reported constant pain in her low back 
which was described as being "an achy pain."  According to 
the Veteran, she experienced a brief sharp pain when 
attempting to straighten her back after prolonged periods of 
sitting.  She also reported a sharp pain which was present 
after sitting for periods longer than five minutes to ten 
minutes and standing for periods of more than a few minutes.  
She stated that she was unable to lie on her back due to 
brief, sharp, and stabbing pains.  The Veteran also described 
daily intermittent low back pain which radiated into both 
legs and which occurred with specific movements and while 
driving.  She denied any bladder or bowel complaints, use of 
assistive devices or braces, or unsteadiness while 
ambulating.  The Veteran denied any ordered or prescribed bed 
rest.

On examination, the Veteran demonstrated abnormal gait and a 
stooped posture.  No significant tenderness was produced on 
palpation.  No swelling, redness, or obvious deformities were 
observed.  The Veteran was unable to fully straighten her 
back during the examination and was noted to maintain a 
posture at negative five degrees with an inability to 
straighten her spine to zero degrees.  Range of motion 
testing of the lumbar spine revealed flexion to 50 degrees.  
The Veteran was unwilling to perform backward extension 
movements due to complaints of severe pain.  She was able to 
perform left lateral flexion to 15 degrees, right lateral 
flexion to 20 degrees, and rotation to 20 degrees to the left 
and right sides.  Repetitive motion of the lumbar spine did 
not produce further decrease in range of motion or increase 
in pain, and no further weakness, decreased endurance, or 
easy fatigability was noted.  X-rays of the lumbosacral and 
thoracic spine revealed normal alignment of the lumbar and 
thoracic vertebrae.  Degenerative changes with marginal 
osteophyte formation and sclerosis with relative narrowing of 
the disk spaces was noted in the thoracic spine.  
Degenerative changes and marginal osteophyte formation and 
sclerosis were also noted in the lumbosacral spine.  Disk 
spaces were narrowed, most notably at the L1-2 and L5-S1 
levels.

Based upon the evidence in the claims file, the Board finds 
that the Veteran is entitled to an evaluation of 20 percent 
for the period from March 2, 2004 through October 24, 2006, 
but is not entitled to an increased rating in excess of 20 
percent for the period beginning on October 25, 2006.  
Neither the Veteran's service treatment records nor her post-
service treatment records reflect any finding or diagnosis of 
ankylosis.  Range of motion tests performed by the Veteran's 
private chiropractor in September 2002 and May 2003 revealed 
thoracolumbar forward flexion of 40 degrees and 38 degrees 
respectively.  The Board observes, however, that the private 
range of motion tests performed by the Veteran's chiropractor 
are incomplete as they do not test for thoracolumbar motion 
in all directions.  At an October 2004 VA examination, the 
Veteran demonstrated dramatically improved thoracolumbar 
forward flexion motion to 70 degrees and a combined 
thoracolumbar range of motion of 220 degrees.  A private 
chiropractic evaluation in June 2006 revealed thoracolumbar 
forward flexion of only 20 degrees, thus representing a 
drastic decrease from the flexion demonstrated by the Veteran 
at her October 2004 VA examination.  Only four months later, 
however, the Veteran exhibited improved thoracolumbar forward 
flexion to 50 degrees and a combined thoracolumbar range of 
motion of 125 degrees at an October 2006 VA spine 
examination.

The thoracolumbar forward flexion findings of record are 
varied within a broad range from 20 degrees to 70 degrees.  
In considering all of the reported range of forward flexion 
findings, the Board notes that findings of 70 degrees at her 
October 2004 VA examination and of 20 degrees at her June 
2006 private examination stand out as markedly different from 
the overall disability picture reflected by the remaining 
evidence, and therefore appear to be anomalous findings.  The 
Board notes that the remaining evidence revealed similar 
thoracolumbar forward flexion motions of 38 degrees and 40 
degrees at private evaluations on September 2002 and May 
2003, and 50 degrees at the Veteran's October 2006 VA 
examination.  These findings fall within the range that would 
support a 20 percent evaluation.  Under the circumstances, 
the Board finds that the Veteran is entitled to an increased 
evaluation of 20 degrees for degenerative disk disease of the 
lumbar spine for the period from March 2, 2004 through 
October 24, 2006.  

The Board considered the assignment of staged ratings of 10 
percent based on the October 2004 forward flexion of 70 
degrees and of 40 percent based on the June 2006 forward 
flexion of 20 degrees, in addition to ratings of 20 percent 
based on the other findings.  The Board concludes, however, 
that these staged ratings are not the most accurate 
reflection of the Veteran's overall disability picture from 
the effective date of service connection -- particularly 
given the large discrepancy between the 70 degree measurement 
(which is not replicated at any other examination) and the 
other measurements, as well as the short period of time 
between the 20 degree measurement (which is not replicated at 
any other examination) and the 50 degree measurement and the 
discrepancy between the 20 degree measurement and the other 
measurements.  The Board, therefore, finds that there is no 
basis for "staged" ratings pursuant to Fenderson or Hart; 
rather, stability in the assigned disability evaluation 
favors assignment of a single 20 percent rating for the 
entire period.  

The Board also concludes that the Veteran is not entitled to 
an increased evaluation in excess of 20 percent for the 
period beginning from October 25, 2006.  Even with the 
Veteran's reported pain fully taken into consideration, the 
one measurement of 20 degrees of flexion does not support a 
finding of a disability picture commensurate to a limitation 
of thoracolumbar flexion movement of 30 degrees or less given 
the extent of the demonstrated motion in all the other 
reports.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237.

The Board also finds that the Veteran is not entitled to an 
evaluation in excess of 20 percent for degenerative disk 
disease of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 and 5003.  In this case, the Veteran's 
lumbar spine disorder has already been found to be 
compensable with a disability evaluation of 20 percent under 
Diagnostic Code 5237.  As such, Diagnostic Code 5003 is 
inapplicable in this case.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the preponderance of the evidence supports the 
Veteran's claim for an initial evaluation in excess of 10 
percent for degenerative disk disease of the lumbar spine for 
the period from March 2, 2004 through October 24, 2006.  To 
that extent, this appeal is granted.  The preponderance of 
the evidence, however, is against the Veteran's claim for an 
initial evaluation in excess of 20 percent for degenerative 
disk disease of the lumbar spine for the period beginning 
from October 25, 2006.  To that extent, this claim must be 
denied.  38 C.F.R. §§ 4.3, 4.7 (2008).

III.  Neck disorder

The Veteran's service treatment records reflect that she was 
initially treated during service for complaints of neck pain 
and headaches in June 1983.  She did not receive a diagnosis 
at that time, and was referred to a specialist.

In August 1983, the Veteran was evaluated for complaints of 
stabbing pain in the back of her neck.  She denied any 
history of a specific neck injury. Based upon an examination 
which revealed only slightly decreased range of motion, the 
Veteran was diagnosed with neck spasm.  She was advised to 
treat her neck independently through application of ice for 
three days.

The service treatment records do not indicate any further 
treatment for the Veteran's neck until August 1991.  At that 
time, she reported cervical spine pain with radiation which 
had lasted for two weeks.  She was diagnosed with a 
musculoskeletal strain.

The earliest post-service treatment record that is relevant 
to the Veteran's neck or cervical spine is a March 2002 
report from the Veteran's private chiropractor, Dr. Craig 
Smith.  The record reflects that the Veteran reported neck 
pain in the C5-7 area and numbness of the right upper 
extremity which radiated into her fingers.  The Veteran 
described her pain as being constant and sharp, and increased 
by flexion and extension.  According to the Veteran the onset 
of her pain was insidious in nature and had been present for 
three weeks.  She was diagnosed at that time with cervical 
segmental dysfunction and cervical radiculitis, however, no 
opinion was rendered as to whether the Veteran's current 
cervical diagnosis was related to her in-service neck spasm 
or musculoskeletal strain or to any other in-service cervical 
injury or illness.  Subsequent treatment records from Dr. 
Smith through September 2003 indicate continued complaints of 
neck pain and an ongoing diagnoses of cervical strain and 
cervical spasm.  These records also do not reflect any 
opinion from Dr. Smith regarding the etiology of her current 
cervical diagnoses.


An April 2006 letter from Dr. Smith reflects that the Veteran 
had completed "a neck pain and disability evaluation" which 
was administered "to determine how the [Veteran's] cervical 
spine condition is affecting the ability to perform normal 
activities of daily living."  According to Dr. Smith, the 
Veteran scored 32 percent on this evaluation, which placed 
her in the moderate category of disability.  Once again, no 
opinion was rendered as to the etiology of the Veteran's 
claimed cervical disability.

A June 2006 letter from Dr. Smith reflects that the Veteran 
was re-examined for complaints of cervical pain located from 
C3-7.  A Vernon-Mior neck disability index questionnaire 
revealed a 42 percent functional impairment which reportedly 
placed the Veteran in the moderate category.

Based upon the evidence in the claims file, the Board finds 
that the Veteran is not entitled to service connection for a 
neck disorder.  The Veteran's service treatment records 
reflect in-service diagnoses of neck spasm in August 1983 and 
musculoskeletal strain in August 1991.  The Board notes, 
however, that the evidence in the claims file reflects that 
the Veteran did not treat for or report any neck symptoms 
until March 2002, nearly nine years after her discharge from 
service.  Post-service treatment records from Dr. Smith 
reflect a current diagnosis of cervical strain and cervical 
spasm, however, no opinion has been rendered which causally 
relates these diagnoses to the Veteran's in-service injuries.  
Notably, at the Veteran's March 2002 treatment with Dr. 
Smith, she reported that the onset of her neck pain was 
insidious in nature and had begun three weeks prior.

Currently, the only other evidence of record supporting the 
Veteran's claim of service connection for a neck disorder is 
her own lay opinion, as expressed in her May 2006 and July 
2006 statements.  Although the Veteran reported that she 
experienced continuous neck pain through her active duty 
service and was required to seek treatment from a civilian 
chiropractor, these assertions are not supported by the 
service treatment records.

Even if the Veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or soon 
thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, her 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a neck disorder, 
and that claim must be denied.
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Tinnitus

The Veteran's service treatment records do not reflect any 
complaints of symptoms related to tinnitus, nor do they 
reflect any treatment for or diagnosis of tinnitus.  Periodic 
physical examinations performed in August 1973, January 1977, 
October 1980, September 1983, and June 1988 revealed normal 
ears and hearing.  No complaints of ringing in the ears or 
other symptoms associated with tinnitus were reported by the 
Veteran. At audiogram testing performed in January 1982 and 
April 1990, the Veteran did not report any symptoms regarding 
her ears.  Interestingly, her April 1990 audiogram report 
notes that she was not routinely exposed to hazardous noise.

Post-service treatment records are similarly devoid of any 
references to tinnitus.  In an April 2004 statement, the 
Veteran reported that she had experienced ringing in her ears 
since the time frame between 1977 through 1979 while she was 
on Drill Sergeant status.  Although the Veteran admitted that 
her medical records did not document any reported ringing in 
her ears, she explained that this was because she was unaware 
that this was a medical condition.  In a supplemental 
statement provided by the Veteran in June 2006, she 
elaborated that during her Drill Sergeant status from 1977 
through 1979, she was exposed to noise from M-16, M-60, 
grenade, and live exercise range gunfire, as well as noise 
from simulated artillery exercises.  According to the 
Veteran, she simply became used to the ringing symptoms in 
her ear and did not seek treatment.

The Board is aware that, for claims involving tinnitus 
generally, the Court has held that a veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, a veteran's lay contentions as to tinnitus represent 
competent evidence.

That notwithstanding, the Board is still obligated to address 
the credibility of the Veteran's contentions.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  In 
this case, the Veteran has asserted that her tinnitus began 
during service while on Drill Sergeant duty, and has been 
ongoing since her discharge.  The Veteran's service treatment 
records confirm that she served during active duty as a Drill 
Sergeant.  Nonetheless, the credibility of the Veteran's 
contentions are reduced by the total absence of any ear 
problems during her service and at the time of her 
separation.  The Board is mindful of the Veteran's assertion 
that she did not seek treatment during service because she 
was unaware at that time that it was a medical condition.  
Nothwithstanding that contention, the post-service treatment 
records indicate that the Veteran has not treated for 
tinnitus since her active duty service either.  The post-
service treatment records are devoid of any complaints of 
tinnitus from the Veteran, and moreover, do not reflect any 
treatment or current diagnosis of tinnitus.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus, and that 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for a low back disorder, neck 
disorder, and tinnitus in separate notification letters of 
March 2004 and May 2004.  In a separate March 2006 
notification letter, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, insofar as the Veteran's claim 
regarding her low back disorder, this case concerns an 
initial evaluation and comes before the Board on appeal from 
the decision which also granted service connection.  As such, 
there can be no prejudice to the Veteran in failing to 
provide adequate 5103(a) notice insofar as her low back 
claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General 
Counsel held that separate notification is not required for 
"downstream" issues following a service connection grant, 
such as initial rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, private 
treatment records, and post-service VA medical center records 
have been obtained.  Additionally, she was afforded VA spine 
examinations in October 2004 and October 2006.

The Board is aware that the Veteran has not undergone VA 
examinations to assess the nature and etiology of her neck 
disorder or tinnitus.  Under 38 U.S.C.A. § 5103A(d), a VA 
medical examination is to be afforded the veteran where such 
an examination "is necessary to make a decision on the 
claim."  A VA examination is "necessary" where the 
evidence, taking into consideration all information and lay 
or medical evidence:  (1) contains competent evidence that 
the veteran has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the veteran's 
active military, naval, or air service; and (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  As set forth fully above, the Veteran's claim 
of service connection for a neck disorder is not supported by 
any competent medical evidence that establishes a connection 
between her disorder and her active duty service.  Similarly, 
the evidence does not demonstrate any past or current 
diagnosis of tinnitus. Although the Veteran contended that 
she has experienced tinnitus since her active duty service, 
her opinion in this regard is not supported by the service 
treatment records or post-service treatment records.  Under 
the circumstances, there is no reasonable possibility that a 
VA examination would result in findings favorable to the 
Veteran, and a VA examination is not "necessary" insofar as 
the Veteran's claims of service connection for her neck 
disorder and tinnitus are concerned.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation of 20 percent for 
degenerative disk disease of the lumbar spine for the period 
from March 2, 2004 through October 24, 2006, is granted.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disk disease of the lumbar spine for the 
period from October 25, 2006, is denied.

Entitlement to service connection for neck disorder, is 
denied.

Entitlement to service connection for tinnitus, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


